United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3805
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Kevin L. Cotton,                        *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: March 11, 2003

                                  Filed: March 17, 2003
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Kevin L. Cotton was driving a vehicle that was pulled over by a Nebraska State
trooper for having oversize tires not covered by the fender or mud flaps, and a
defective brake light. After the trooper approached the vehicle, Cotton’s passenger
opened his door to provide identification and the trooper smelled a strong odor of
burnt marijuana. The trooper searched the vehicle and discovered crack cocaine in the
center console. Cotton pleaded guilty to possessing cocaine base (crack cocaine) with
the intent to distribute, 21 U.S.C. §§ 841(a)(1), (b)(1) (2000), and the district court*
sentenced Cotton to sixty-five months in prison. Cotton appeals the district court’s
denial of his motion to suppress the crack cocaine as evidence resulting from an
unconstitutional traffic stop and search. Because “[a]ny traffic violation, however
minor, provides probable cause for a traffic stop,” United States v. Bloomfield, 40
F.3d 910, 915 (8th Cir. 1994) (en banc), and because an officer who smells burnt
marijuana coming from a vehicle has probable cause to search the vehicle for drugs,
United States v. Peltier, 217 F.3d 608, 610 (8th Cir. 2000), we agree with the district
court that neither the stop nor the search were unconstitutional. The district court
properly denied Cotton’s motion to suppress the crack cocaine as evidence at his trial.
We thus affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                          -2-